DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 150 and 155 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species A-E and G, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 January 2022 of Species F (embodiment of Fig. 11), which is directed to Claims 147-149, 151-154, and 156-165. Therefore, Claims 147-149, 151-154, and 156-165 are presently under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 158-165 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 158, the claim recites “wherein the height of the circuitry unit is less than 3 mm”. However, the broadest reasonable interpretation of this limitation would cover heights of the circuitry unit from 3 mm to nearly zero, including microscopic heights of nanoscale devices. The specification discloses enough information for one of ordinary skill in the art to make a circuitry unit with a height of approximately 0.5 mm to 3 mm (e.g. see Pages 25-26 of Specification). The specification does not provide direction on how to configure the circuitry unit to have a height of smaller than 0.5 mm, and at the time of filing, the state of the art was such that microscopic heights of nanoscale devices would require alternative specialized structures. Thus, the disclosed examples within the specification do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one having ordinary skill in the art to practice the full scope of the claim. Therefore, Claim 158 is not enabled. Claims 159-160 are rejected for depending on Claim 158, however it is noted that these claims recite the narrower ranges that are reflected in the specification. For purposes of examination, the claim will be interpreted as “wherein the height of the circuitry unit is approximately 0.5 mm to 3 mm”. 
Regarding Claim 161, the claim recites “wherein the longest width of the circuitry unit is less than 5 mm”. However, the broadest reasonable interpretation of this limitation would cover widths of the circuitry unit from 5 mm to nearly zero, including microscopic widths of nanoscale devices. The specification discloses enough information for one of ordinary skill in the art to make a circuitry unit with a width of 
Regarding Claim 163, the claim recites “wherein the longest length of the circuitry unit is less than 30 mm”. However, the broadest reasonable interpretation of this limitation would cover lengths of the circuitry unit from 30 mm to nearly zero, including microscopic lengths of nanoscale devices. The specification discloses enough information for one of ordinary skill in the art to make a circuitry unit with a length of approximately 5 mm to 30 mm (e.g. see Pages 25-26 of Specification). The specification does not provide direction on how to configure the circuitry unit to have a length of smaller than 5 mm, and at the time of filing, the state of the art was such that microscopic lengths of nanoscale devices would require alternative specialized structures. Thus, the disclosed examples within the specification do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 149 and 152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 149 and 152, the claims recite “the step of implanting”. However, there is lack of antecedent basis for this step in the claims, since Claim 147 (from which these claims depend) recite “placing an implant into a tissue”. Therefore these limitations are indefinite. For purposes of examination, this limitation will be interpreted as “the step of placing an implant into a tissue”. Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 147, 151, 152, 154, 157, and 163-165 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carbunaru et al. (US Publication No. 2010/0331933).
Regarding Claim 147, Carbunaru et al. discloses a method for treating a condition of a subject (Abstract, Paragraph 0002-0003), the method comprising: 
placing an implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) into a tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12), the implant including: 
a circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), the circuitry unit:
 housing circuitry (102, 104, 118, 106, Fig. 2, Paragraph 0031, 0033), and shaped to define a height (thickness, Paragraph 0040; e.g. see thickness of circuitry unit/microstimulator; Fig. 4B, 8A-B, 10B, 12A), 

(ii) a longest width (lateral end width 121, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040) of the circuitry unit; 
and one or more outwardly-facing electrodes (116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0031, 0035-0036) that are electrically coupled to the circuitry (Paragraph 0035-0036, 0038, 0046-0047); 
and orienting the implant with respect to the tissue (Abstract, Paragraph 0002-003, 0010, Claim 12), such that: 
(a) the height of the circuitry unit is disposed along a superficial-to-deep axis with respect to skin of the subject (circuitry unit/microstimulator 115 is disposed parallel to skin 940 with the height of the circuitry unit is disposed along a superficial-to-deep axis, see e.g. Fig. 10B, Paragraph 0063), 
(b) the implant is positioned to stimulate a nerve underlying the implant (Paragraph 0002-0003, 0010, 0044, Claim 12), and 
(c) the implant is positioned in a manner that inhibits electrical conduction from the outwardly-facing electrodes into skin of the subject (the implant is configured for being disposed under the skin surface for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface, Paragraph 0063).  

Regarding Claim 151, Carbunaru et al. discloses a method further wherein the implant includes a generally flat inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, 
Regarding Claim 152, Carbunaru et al. discloses a method further wherein the implant includes an inhibiting element (planar flap; 126, Figs. 3A-B, 4A-B, 5A-G, 6, 12A; 826, Fig. 8; 926, Figs. 10A-B, planar flap comprising insulative material, Paragraph 0012, 0046, 0063), the inhibiting element configured to inhibit electrical conduction therethrough (Paragraph 0012, 0046, “the flap may be configured for directing, blocking, and/or shaping the electric field created by the electrodes of the microstimulator”, Paragraph 0063), and   the step of implanting comprises implanting the implant into the tissue of the subject (implanted in patient proximate nerve, Paragraph 0010, Claim 12; implant 914 implanted under skin 940, Fig. 10B), such that the inhibiting element inhibits electrical conduction from the electrodes into tissue that is superficial to the implant (“The microstimulator 914 is configured for being disposed under the skin surface 940 (see FIG. 10B) such that the flap 926 is positioned between the casing 115 and the skin surface 940.  In this manner, the flap 926 is configured for directing stimulation to the target stimulation site and for blocking stimulation in the direction of the skin surface 940”, Paragraph 0063). 
Regarding Claim 154, Carbunaru et al. discloses a method further wherein the one or more outwardly-facing electrodes include a pair of electrodes (at least two electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D), and the method further comprises, using the circuitry unit (115, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-

    PNG
    media_image1.png
    410
    564
    media_image1.png
    Greyscale

Regarding Claim 157, Carbunaru et al. discloses a method further wherein the step of using the circuitry unit comprises, using a transmitting unit (106, 104 Fig. 2), transmitting a control signal that activates the circuitry unit (Paragraph 0033-0034) to drive current through the electrodes (Paragraph 0031-0036) and to the nerve (Paragraph 0002-0003, Paragraph 0010, 0044, Claim 12).  
Regarding Claims 163-165, Carbunaru et al. discloses a method further wherein the longest length of the circuitry unit is between 10 and 30 mm (longitudinal side .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 148 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al.
Regarding Claim 148, Carbunaru et al. discloses a method further wherein each of the outwardly-facing electrodes (electrodes 116, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D) extend around a portion of the implant (114,  Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D). Carbunaru et al. does not specifically disclose 
Claims 149 and 156 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Loeb et al. (US Patent No. 6,735,474).
Regarding Claim 149, Carbunaru et al. discloses the method further wherein the implant is implanted into tissue of the subject (Paragraph 0002-0003, 0010, 0044, Claim 12), but does not specifically disclose wherein the implant is injected into tissue. Loeb et al. teaches a method for treating a condition of a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing an implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), wherein the implant is injected into tissue (injection via needle, Abstract, “injection, direct implantation, endoscopic, or laparoscopic implantation of one or more battery- or radio-frequency-powered microstimulators on or near the tibial nerve”, Col. 2, Lines 34-
Regarding Claim 156, Carbunaru et al. discloses the method further wherein driving current comprises driving current through the electrodes (Paragraph 0031-0036) and to a nerve of the subject (Paragraph 0002-0003, 0010, 0044, Claim 12) to treat a condition (Abstract, Paragraph 0002-0003). However, Carbunaru et al. does not specifically disclose wherein the current is driven to a tibial nerve of the subject to treat a condition selected from the group consisting of: neuropathic pain, and urge incontinence.  Loeb et al. teaches a method for treating a condition of a subject (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56) comprising placing an implant comprising circuitry and electrodes proximate a nerve (Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5), specifically wherein the current is driven to a tibial nerve of the subject (tibial nerve stimulation, Abstract, Col. 2, Lines 34-36, Col. 6, Line 62- Col. 7, Line 5) to treat pain and/or urge incontinence (Abstract, Col. 2, Lines 43-60, Col. 4, Lines 45-56, Col. 1, Lines 20-31). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide current to tibial nerve of the subject to treat a conditions such as pain and urge incontinence, as taught by Loeb et al., in the method disclosed by Carbunaru et al., in order to successfully relieve patient symptoms .

Claims 153 and 158-162 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al. in view of Rooney et al. (US Publication No. 2007/0073353).
Regarding Claims 153 and 158-162, Carbunaru et al. discloses a method further wherein the longest length of the circuitry unit is between 10 and 30 mm (longitudinal side surface 119 of circuitry unit 115 is approx. 26-30 mm long, Figs. 3A-3B, 4A-B, 5A-F, 6, 7A-B, 8A-B, 9, 10A-B, 12A-D, Paragraph 0040), but does not explicitly disclose wherein the height of the circuitry unit is between 0.5 and 3 mm, or more specifically between 1.5 and 2 mm, and the longest width of the circuitry unit is between 1 and 5 mm. 
Carbunaru et al. does disclose a height and width of the circuitry unit of approximately these lengths – wherein the height of the circuitry unit is about 3.5 to 5 mm, and the width of the circuitry unit is 6.5-8 mm (thickness and lateral end surface, Paragraph 0040). Furthermore, Rooney et al. teaches a method for treating a condition of a subject (Abstract, Paragraph 0016-0017) comprising placing an implant (14, 21, Fig. 3A-B) comprising a circuitry unit (36, Fig. 3A-B) and electrodes (24, Fig. 3A-B) proximate a nerve (Abstract, Paragraph 0016, 0049-0050, 0126) wherein the height of In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Jacobson (US Publication No. 2007/0088397)
Van Venrooij et al. (US Publication No. 2002/0183817) teaches an implantable stimulation device (Abstract) comprising first and second electrodes (24A-C, Figs. 1-3) disposed on an outer surface of the stimulation device and laterally circumscribing the device at multiple locations (24A-C, Figs. 1-4, Paragraph 0047, 0050), and an insulating member (10, Fig. 1, 3, Paragraph 0047), disposed on the opposing lateral side of the device (10, Figs. 1-4, Paragraph 0047-0048, 0054, 0059)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAMELA M. BAYS/Examiner, Art Unit 3792